             Case 2:20-cv-00036-AM Document 1-4 Filed 05/12/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  DEL RIO DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                              Petitioner,         )
                                                  )
V.                                                )          CIVIL NO. DR-20-CV-36-
                                                  )
$1,531,924.54 IN UNITED STATES                    )
CURRENCY SEIZED FROM                              )
JPMORGAN CHASE BANK ACCOUNT                       )
405685541 IN THE NAME OF                          )
D L INVESTMENTS,                                  )
                                                  )
                              Respondent.         )

                         NOTICE OF COMPLAINT FOR FORFEITURE

        1.      On the          day of                               , 2020, a Verified Complaint

for Forfeiture in rem was filed in this Court by the United States Attorney for the Western District

of Texas and Assistant United States Attorney Antonio Franco, Jr., against the property described

below, which is also specifically described in the Verified Complaint for Forfeiture, for violation

of Title 18 U.S.C. § 1343, Wire Fraud, and subject to forfeiture to the United States of America

pursuant to Title 18 U.S.C. § 981(a)(1)(C), namely:

     $1,531,924.54 in United States Currency Seized from JPMorgan Chase Bank Account
     405685541 in the Name of D L Investments,

hereinafter the “Respondent Property.”

        2.      Pursuant to Supplemental Rule G(4)(b), notice to any person who reasonably

appears to be a potential claimant shall be by direct notice. Accompanying this notice is the

Verified Complaint for Forfeiture which has been filed in this cause and which describes the

Respondent Property. Pursuant to Supplemental Rule G(4)(b), any person claiming an interest in

the Respondent Property who has received direct notice of this forfeiture action must file a Claim,
                                                                                   APPENDIX B
          Case 2:20-cv-00036-AM Document 1-4 Filed 05/12/20 Page 2 of 2




in compliance with Rule G(5)(a), with the court within thirty-five (35) days after the notice was

sent, if delivered by mail (if mailed, the date sent is provided below), or within 35 days of the

date of delivery, if notice was personally served. An Answer or motion under Rule 12 of the

Federal Rules of Civil Procedure must then be filed within twenty-one (21) days of the Claim

being filed.

       The Claim and Answer must be filed with the Clerk of the Court, 111 East Broadway,

Room L100, Del Rio, Texas 78840, and copies of each must be served upon Assistant United

States Attorney Antonio Franco, Jr., 601 N.W. Loop 410, Suite 600, San Antonio, Texas 78216,

or default and forfeiture will be ordered. See Title 18 U.S.C. § 983(a)(4)(A) and Rule G(5) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

       Failure to follow the requirements set forth above will result in a judgment by default taken

against you for the relief demanded in the complaint.

       DATE NOTICE MAILED:




                                                2
